
	
		II
		110th CONGRESS
		1st Session
		S. 2088
		IN THE SENATE OF THE UNITED STATES
		
			September 25, 2007
			Mr. Feingold (for
			 himself, Mr. Sununu,
			 Mr. Durbin, Ms.
			 Murkowski, Mr. Salazar, and
			 Mr. Hagel) introduced the following bill;
			 which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To place reasonable limitations on the use of National
		  Security Letters, and for other purposes.
	
	
		1.Short
			 title and table of contents
			(a)Short
			 titleThis Act may be cited
			 as the National Security Letter Reform
			 Act of 2007 or the NSL Reform Act of 2007.
			(b)Table of
			 ContentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table
				of contents.
					Sec. 2. National Security Letter authority for communications
				subscriber records.
					Sec. 3. National Security Letter authority for certain
				financial records.
					Sec. 4. National Security Letter authority for certain consumer
				report records.
					Sec. 5. Judicial review of National Security
				Letters.
					Sec. 6. National Security Letter compliance program and
				tracking database.
					Sec. 7. Public reporting on National Security
				Letters.
					Sec. 8. Sunset of expanded National Security Letter
				authorities.
					Sec. 9. Privacy protections for section 215 business records
				orders.
					Sec. 10. Judicial review of section 215 orders.
					Sec. 11. Resources for FISA applications.
					Sec. 12. Enhanced protections for emergency
				disclosures.
					Sec. 13. Clarification regarding data retention.
					Sec. 14. Least intrusive means.
				
			2.National security
			 letter authority for communications subscriber recordsSection 2709 of title 18, United States
			 Code, is amended to read as follows:
			
				2709.National
				Security Letter for communications subscriber records
					(a)Authorization
						(1)In
				generalThe Director of the Federal Bureau of Investigation, or a
				designee of the Director whose rank shall be no lower than Deputy Assistant
				Director at Bureau headquarters or Special Agent in Charge of a Bureau field
				office, may issue in writing and cause to be served on a wire or electronic
				communications service provider a National Security Letter requiring the
				production of the following:
							(A)The name of the
				customer or subscriber.
							(B)The address of
				the customer or subscriber.
							(C)The length of the
				provision of service by such provider to the customer or subscriber (including
				start date) and the types of service utilized by the customer or
				subscriber.
							(D)The telephone
				number or instrument number, or other subscriber number or identifier, of the
				customer or subscriber, including any temporarily assigned network
				address.
							(E)The means and
				sources of payment for such service (including any credit card or bank account
				number).
							(F)Information about
				any service or merchandise orders, including any shipping information and
				vendor locations.
							(G)The name and
				contact information, if available, of any other wire or electronic
				communications service providers facilitating the communications of the
				customer or subscriber.
							(2)LimitationA
				National Security Letter issued pursuant to this section shall not require the
				production of local or long distance telephone records or electronic
				communications transactional information not listed in paragraph (1).
						(b)Requirements
						(1)In
				generalA National Security Letter shall be issued under
				subsection (a) only where—
							(A)the records
				sought are relevant to an ongoing, authorized and specifically identified
				national security investigation (other than a threat assessment); and
							(B)there are
				specific and articulable facts providing reason to believe that the
				records—
								(i)pertain to a
				suspected agent of a foreign power; or
								(ii)pertain to an
				individual who has been in contact with, or otherwise directly linked to, a
				suspected agent of a foreign power who is the subject of an ongoing, authorized
				and specifically identified national security investigation (other than a
				threat assessment); or
								(iii)pertain to the
				activities of a suspected agent of a foreign power, where those activities are
				the subject of an ongoing, authorized and specifically identified national
				security investigation (other than a threat assessment), and obtaining the
				records is the least intrusive means that could be used to identify persons
				believed to be involved in such activities.
								(2)InvestigationFor
				purposes of this section, an ongoing, authorized, and specifically identified
				national security investigation—
							(A)shall be
				conducted under guidelines approved by the Attorney General and Executive Order
				12333 (or successor order); and
							(B)shall not be
				conducted with respect to a United States person upon the basis of activities
				protected by the first amendment to the Constitution of the United
				States.
							(3)ContentsA
				National Security Letter issued under subsection (a) shall—
							(A)describe the
				records to be produced with sufficient particularity to permit them to be
				fairly identified;
							(B)include the date
				on which the records must be provided, which shall allow a reasonable period of
				time within which the records can be assembled and made available;
							(C)provide clear and
				conspicuous notice of the principles and procedures set forth in this section,
				including notification of any nondisclosure requirement under subsection (c)
				and a statement laying out the rights and responsibilities of the recipient;
				and
							(D)not contain any
				requirement that would be held to be unreasonable if contained in a subpoena
				duces tecum issued by a court of the United States in aid of a grand jury
				investigation or require the production of any documentary evidence that would
				be privileged from disclosure if demanded by a subpoena duces tecum issued by a
				court of the United States in aid of a grand jury investigation.
							(4)Retention of
				recordsThe Director of the Federal Bureau of Investigation shall
				direct that a signed copy of each National Security Letter issued under this
				section be retained in the database required to be established by section 6 of
				the National Security Letter Reform Act of
				2007.
						(c)Prohibition of
				certain disclosure
						(1)In
				general
							(A)In
				generalIf a certification is issued pursuant to subparagraph
				(B), no wire or electronic communication service provider, or officer,
				employee, or agent thereof, who receives a National Security Letter under this
				section, shall disclose to any person the particular information specified in
				such certification for 30 days after receipt of such National Security
				Letter.
							(B)CertificationThe
				requirements of subparagraph (A) shall apply if the Director of the Federal
				Bureau of Investigation, or a designee of the Director whose rank shall be no
				lower than Deputy Assistant Director at Bureau headquarters or a Special Agent
				in charge of a Bureau field office, certifies that—
								(i)there is reason
				to believe that disclosure of particular information about the existence or
				contents of a National Security Letter issued under this section will result
				in—
									(I)endangering the
				life or physical safety of any person;
									(II)flight from
				prosecution;
									(III)destruction of
				or tampering with evidence;
									(IV)intimidation of
				potential witnesses;
									(V)interference with
				diplomatic relations; or
									(VI)otherwise
				seriously endangering the national security of the United States by alerting a
				target, a target's associates, or the foreign power of which the target is an
				agent, of the Government's interest in the target; and
									(ii)the
				nondisclosure requirement is narrowly tailored to address the specific harm
				identified by the Government.
								(C)TerminationIf
				the facts supporting a nondisclosure requirement cease to exist prior to the
				30-day period specified in subparagraph (A), an appropriate official of the
				Federal Bureau of Investigation shall promptly notify the wire or electronic
				service provider, or officer, employee, or agent thereof, subject to the
				nondisclosure requirement that such nondisclosure requirement is no longer in
				effect.
							(2)Exception
							(A)In
				generalA wire or electronic communication service provider, or
				officer, employee, or agent thereof, who receives a National Security Letter
				under this section may disclose information otherwise subject to any applicable
				nondisclosure requirement to—
								(i)those persons to
				whom disclosure is necessary in order to comply with a National Security Letter
				under this section;
								(ii)an attorney in
				order to obtain legal advice or assistance regarding such National Security
				Letter; or
								(iii)other persons
				as permitted by the Director of the Federal Bureau of Investigation or the
				designee of the Director.
								(B)Nondisclosure
				requirementA person to whom disclosure is made pursuant to
				subparagraph (A) shall be subject to the nondisclosure requirements applicable
				to a person to whom a National Security Letter is directed under this section
				in the same manner as such person.
							(C)NoticeAny
				recipient who discloses to a person described in subparagraph (A) information
				otherwise subject to a nondisclosure requirement shall inform such person of
				the applicable nondisclosure requirement.
							(3)ExtensionThe
				Director of the Federal Bureau of Investigation, or a designee of the Director
				whose rank shall be no lower than Deputy Assistant Director at Bureau
				headquarters or a Special Agent in Charge of a Bureau field office, may apply
				for an order prohibiting disclosure of particular information about the
				existence or contents of a National Security Letter issued under this section
				for an additional 180 days.
						(4)JurisdictionAn
				application for an order pursuant to this subsection shall be filed in the
				district court of the United States in any district within which the authorized
				investigation that is the basis for a request pursuant to this section is being
				conducted.
						(5)Application
				contentsAn application for an order pursuant to this subsection
				shall include—
							(A)a statement of
				specific and articulable facts giving the applicant reason to believe that
				disclosure of particular information about the existence or contents of a
				National Security Letter issued under this section will result in—
								(i)endangering the
				life or physical safety of any person;
								(ii)flight from
				prosecution;
								(iii)destruction of
				or tampering with evidence;
								(iv)intimidation of
				potential witnesses;
								(v)interference with
				diplomatic relations; or
								(vi)otherwise
				seriously endangering the national security of the United States by alerting a
				target, a target's associates, or the foreign power of which the target is an
				agent, of the Government's interest in the target; and
								(B)an explanation of
				how the nondisclosure requirement is narrowly tailored to address the specific
				harm identified by the Government.
							(6)StandardThe
				court may issue an ex parte order pursuant to this subsection if the court
				determines—
							(A)there is reason
				to believe that disclosure of particular information about the existence or
				contents of a National Security Letter issued under this section will result
				in—
								(i)endangering the
				life or physical safety of any person;
								(ii)flight from
				prosecution;
								(iii)destruction of
				or tampering with evidence;
								(iv)intimidation of
				potential witnesses;
								(v)interference with
				diplomatic relations; or
								(vi)otherwise
				seriously endangering the national security of the United States by alerting a
				target, a target's associates, or the foreign power of which the target is an
				agent, of the Government's interest in the target; and
								(B)the nondisclosure
				requirement is narrowly tailored to address the specific harm identified by the
				Government.
							(7)RenewalAn
				order under this subsection may be renewed for additional periods of up to 180
				days upon another application meeting the requirements of paragraph (5) and a
				determination by the court that the circumstances described in paragraph (6)
				continue to exist.
						(8)TerminationIf
				the facts supporting a nondisclosure requirement cease to exist prior to the
				expiration of the time period imposed by a court for that nondisclosure
				requirement, an appropriate official of the Federal Bureau of Investigation
				shall promptly notify the court, and the court shall terminate such
				nondisclosure requirement.
						(d)Minimization
				and destruction
						(1)In
				generalNot later than 180 days after the enactment of this
				section, the Attorney General shall establish minimization and destruction
				procedures governing the retention and dissemination by the Federal Bureau of
				Investigation of any records received by the Federal Bureau of Investigation in
				response to a National Security Letter under this section.
						(2)DefinitionIn
				this section, the term minimization and destruction procedures
				means—
							(A)specific
				procedures that are reasonably designed in light of the purpose and technique
				of a National Security Letter, to minimize the retention, and prohibit the
				dissemination, of nonpublicly available information concerning unconsenting
				United States persons consistent with the need of the United States to obtain,
				produce, and disseminate foreign intelligence information, including procedures
				to ensure that information obtained pursuant to a National Security Letter
				regarding persons no longer of interest in an authorized investigation, or
				information obtained pursuant to a National Security Letter that does not meet
				the requirements of this section or is outside the scope of such National
				Security Letter, is returned or destroyed;
							(B)procedures that
				require that nonpublicly available information, which is not foreign
				intelligence information, as defined in section 101(e)(1) of the Foreign
				Intelligence Surveillance Act of 1978, shall not be disseminated in a manner
				that identifies any United States person, without such person's consent, unless
				such person's identity is necessary to understand foreign intelligence
				information or assess its importance; and
							(C)notwithstanding
				subparagraphs (A) and (B), procedures that allow for the retention and
				dissemination of information that is evidence of a crime which has been, is
				being, or is about to be committed and that is to be retained or disseminated
				for law enforcement purposes.
							(e)Requirement
				that certain congressional bodies be informed
						(1)In
				generalOn a semiannual basis the Director of the Federal Bureau
				of Investigation shall fully inform the Permanent Select Committee on
				Intelligence of the Senate and the Select Committee on Intelligence of the
				House of Representatives, and the Committee on the Judiciary of the Senate and
				the Committee on the Judiciary of the House of Representatives, concerning all
				requests made under this section.
						(2)ContentsThe
				report required by paragraph (1) shall include—
							(A)a description of
				the minimization and destruction procedures adopted by the Attorney General
				pursuant to subsection (d), including any changes to such minimization
				procedures previously adopted by the Attorney General;
							(B)a summary of the
				court challenges brought pursuant to section 3511 of title 18, United States
				Code, by recipients of National Security Letters;
							(C)a description of
				the extent to which information obtained with National Security Letters under
				this section has aided intelligence investigations and an explanation of how
				such information has aided such investigations; and
							(D)a description of
				the extent to which information obtained with National Security Letters under
				this section has aided criminal prosecutions and an explanation of how such
				information has aided such prosecutions.
							(f)Use of
				information
						(1)In
				general
							(A)ConsentAny
				information acquired from a National Security Letter pursuant to this section
				concerning any United States person may be used and disclosed by Federal
				officers and employees without the consent of the United States person only in
				accordance with the minimization and destruction procedures required by this
				section.
							(B)Lawful
				purposeNo information acquired from a National Security Letter
				pursuant to this section may be used or disclosed by Federal officers or
				employees except for lawful purposes.
							(2)Disclosure for
				law enforcement purposesNo information acquired pursuant to this
				section shall be disclosed for law enforcement purposes unless such disclosure
				is accompanied by a statement that such information, or any information derived
				therefrom, may only be used in a criminal proceeding with the advance
				authorization of the Attorney General.
						(3)Notification of
				intended disclosure by the United StatesWhenever the United
				States intends to enter into evidence or otherwise use or disclose in any
				trial, hearing, or other proceeding in or before any court, department,
				officer, agency, regulatory body, or other authority of the United States
				against an aggrieved person any information obtained or derived from a National
				Security Letter pursuant to this section, the United States shall, before the
				trial, hearing, or other proceeding or at a reasonable time before an effort to
				so disclose or so use this information or submit it in evidence, notify the
				aggrieved person and the court or other authority in which the information is
				to be disclosed or used that the United States intends to so disclose or so use
				such information.
						(4)Notification of
				intended disclosure by State or political subdivisionWhenever
				any State or political subdivision thereof intends to enter into evidence or
				otherwise use or disclose in any trial, hearing, or other proceeding in or
				before any court, department, officer, agency, regulatory body, or other
				authority of the State or political subdivision thereof against an aggrieved
				person any information obtained or derived from a National Security Letter
				pursuant to this section, the State or political subdivision thereof shall
				notify the aggrieved person, the court or other authority in which the
				information is to be disclosed or used, and the Attorney General that the State
				or political subdivision thereof intends to so disclose or so use such
				information.
						(5)Motion to
				suppress
							(A)In
				generalAny aggrieved person against whom evidence obtained or
				derived from a National Security Letter pursuant to this section is to be, or
				has been, introduced or otherwise used or disclosed in any trial, hearing, or
				other proceeding in or before any court, department, officer, agency,
				regulatory body, or other authority of the United States, or a State or
				political subdivision thereof, may move to suppress the evidence obtained or
				derived from the National Security Letter, as the case may be, on the grounds
				that—
								(i)the information
				was acquired in violation of the Constitution or laws of the United States;
				or
								(ii)the National
				Security Letter was not issued in conformity with the requirements of this
				section.
								(B)TimingA
				motion under subparagraph (A) shall be made before the trial, hearing, or other
				proceeding unless there was no opportunity to make such a motion or the
				aggrieved person concerned was not aware of the grounds of the motion.
							(6)Judicial
				review
							(A)In
				generalWhenever—
								(i)a
				court or other authority is notified pursuant to paragraph (3) or (4);
								(ii)a motion is made
				pursuant to paragraph (5); or
								(iii)any motion or
				request is made by an aggrieved person pursuant to any other statute or rule of
				the United States or any State before any court or other authority of the
				United States or any State to—
									(I)discover or
				obtain materials relating to a National Security Letter issued pursuant to this
				section; or
									(II)discover,
				obtain, or suppress evidence or information obtained or derived from a National
				Security Letter issued pursuant to this section;
									the
				United States district court or, where the motion is made before another
				authority, the United States district court in the same district as the
				authority shall, notwithstanding any other provision of law and if the Attorney
				General files an affidavit under oath that disclosure would harm the national
				security of the United States, review in camera the materials as may be
				necessary to determine whether the request was lawful.(B)DisclosureIn
				making a determination under subparagraph (A), unless the court finds that such
				disclosure would not assist in determining any legal or factual issue pertinent
				to the case, the court shall disclose to the aggrieved person, the counsel of
				the aggrieved person, or both, under the procedures and standards provided in
				the Classified Information Procedures Act (18 U.S.C. App.) or other applicable
				law, portions of the application, order, or other related materials, or
				evidence or information obtained or derived from the order.
							(7)Effect of
				determination of lawfulness
							(A)Unlawful
				ordersIf the United States district court determines pursuant to
				paragraph (6) that the National Security Letter was not in compliance with the
				Constitution or laws of the United States, the court may, in accordance with
				the requirements of law, suppress the evidence which was unlawfully obtained or
				derived from the National Security Letter or otherwise grant the motion of the
				aggrieved person.
							(B)Lawful
				ordersIf the court determines that the National Security Letter
				was lawful, it may deny the motion of the aggrieved person except to the extent
				that due process requires discovery or disclosure.
							(8)Binding final
				ordersOrders granting
				motions or requests under paragraph (6), decisions under this section that a
				National Security Letter was not lawful, and orders of the United States
				district court requiring review or granting disclosure of applications, orders,
				or other related materials shall be final orders and binding upon all courts of
				the United States and the several States except a United States court of
				appeals or the Supreme Court.
						(g)DefinitionsAs
				used in this section—
						(1)the term
				agent of a foreign power has the meaning given such term by
				section 101(b) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C.
				1801(b));
						(2)the term
				aggrieved person means a person whose information or records were
				sought or obtained under this section; and
						(3)the term
				foreign power has the meaning given such term by section 101(a) of
				the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C.
				1801(a)).
						.
		3.National
			 Security Letter authority for certain financial recordsSection 1114 of the Right to Financial
			 Privacy Act of 1978 (12 U.S.C. 3414) is amended to read as follows:
			
				1114.National
				Security Letter for certain financial records
					(a)Authorization
						(1)In
				generalThe Director of the Federal Bureau of Investigation, or a
				designee of the Director whose rank shall be no lower than Deputy Assistant
				Director at Bureau headquarters or Special Agent in Charge of a Bureau field
				office, may issue in writing and cause to be served on a financial institution,
				a National Security Letter requiring the production of—
							(A)the name of the
				customer or entity with whom the financial institution has a financial
				relationship;
							(B)the address of
				the customer or entity with whom the financial institution has a financial
				relationship;
							(C)the length of
				time during which the customer or entity has had an account or other financial
				relationship with the financial institution (including the start date) and the
				type of account or other financial relationship; and
							(D)any account
				number or other unique identifier associated with the financial relationship of
				the customer or entity to the financial institution.
							(2)LimitationA
				National Security Letter issued pursuant to this section may require the
				production only of records identified in subparagraphs (A) through (D) of
				paragraph (1).
						(b)National
				Security Letter requirements
						(1)In
				generalA National Security Letter issued under this section
				shall be subject to the requirements of subsections (b) through (g) of section
				2709 of title 18, United States Code, in the same manner and to the same extent
				as those provisions apply with respect to wire and electronic communication
				service providers.
						(2)ReportingFor
				purposes of this section, the reporting requirement in section 2709(e) of title
				18, United States Code, shall also require informing the Committee on Banking,
				Housing, and Urban Affairs of the Senate and the Committee on Financial
				Services of the House of Representatives.
						(c)Definition of financial
				institutionFor
				purposes of this section, section 1115, and section 1117, insofar as they
				relate to the operation of this section, the term financial
				institution has the same meaning as in subsections (a)(2) and (c)(1) of
				section 5312 of title 31, except that, for purposes of this section, such term
				shall include only such a financial institution any part of which is located
				inside any State or territory of the United States, the District of Columbia,
				Puerto Rico, Guam, American Samoa, the Commonwealth of the Northern Mariana
				Islands, or the United States Virgin
				Islands.
					.
		4.National Security
			 Letter authority for certain consumer report recordsSection 626 of the Fair Credit Reporting Act
			 (15 U.S.C. 1681u) is amended—
			(1)by striking the
			 section heading and inserting the following:
				
					626.National Security
				Letters for certain consumer report
				records
					;
			(2)by striking
			 subsections (a) through (d) and inserting the following:
				
					(a)Authorization
						(1)In
				generalThe Director of the Federal Bureau of Investigation, or a
				designee of the Director whose rank shall be no lower than Deputy Assistant
				Director at Bureau headquarters or Special Agent in Charge of a Bureau field
				office, may issue in writing and cause to be served on a consumer reporting
				agency a National Security Letter requiring the production of—
							(A)the name of a
				consumer;
							(B)the current and
				former address of a consumer;
							(C)the current and
				former places of employment of a consumer; and
							(D)the names and
				addresses of all financial institutions (as that term is defined in section
				1101 of the Right to Financial Privacy Act of 1978) at which a consumer
				maintains or has maintained an account, to the extent that such information is
				in the files of the consumer reporting agency.
							(2)LimitationA
				National Security Letter issued pursuant to this section may not require the
				production of a consumer report.
						(b)National Security Letter
				requirements
						(1)In
				generalA National Security Letter issued under this section
				shall be subject to the requirements of subsections (b) through (g) of section
				2709 of title 18, United States Code, in the same manner and to the same extent
				as those provisions apply with respect to wire and electronic communication
				service providers.
						(2)ReportingFor
				purposes of this section, the reporting requirement in section 2709(e) of title
				18, United States Code, shall also require informing the Committee on Banking,
				Housing, and Urban Affairs of the Senate and the Committee on Financial
				Services of the House of
				Representatives.
						;
			(3)by striking
			 subsections (f) through (h); and
			(4)by redesignating
			 subsections (e) and (i) through (m) as subsections (c) through (h),
			 respectively.
			5.Judicial review
			 of National Security Letters
			(a)Review of
			 nondisclosure ordersSection 3511(b) of title 18, United States
			 Code, is amended to read as follows:
				
					(b)Nondisclosure
						(1)In
				generalThe recipient of a request for records or other
				information under section 2709 of this title, section 626 of the Fair Credit
				Reporting Act, section 1114 of the Right to Financial Privacy Act, or section
				802(a) of the National Security Act of 1947, may petition any court described
				in subsection (a) to modify or set aside a nondisclosure requirement imposed in
				connection with such a request. Such petition shall specify each ground upon
				which the petitioner relies in seeking relief, and may be based upon any
				failure of the nondisclosure requirement to comply with the provisions of
				section 2709 of this title, section 626 of the Fair Credit Reporting Act,
				section 1114 of the Right to Financial Privacy Act, or section 802(a) of the
				National Security Act of 1947, or upon any constitutional or other legal right
				or privilege of such person.
						(2)StandardThe
				court shall modify or set aside the nondisclosure requirement unless the court
				determines that—
							(A)there is a reason
				to believe that disclosure of the information subject to the nondisclosure
				requirement will result in—
								(i)endangering the
				life or physical safety of any person;
								(ii)flight from
				prosecution;
								(iii)destruction of
				or tampering with evidence;
								(iv)intimidation of
				potential witnesses;
								(v)interference with
				diplomatic relations; or
								(vi)otherwise
				seriously endangering the national security of the United States by alerting a
				target, a target's associates, or the foreign power of which the target is an
				agent, of the Government's interest in the target; and
								(B)the nondisclosure
				requirement is narrowly tailored to address the specific harm identified by the
				Government.
							.
			(b)DisclosureSection
			 3511(d) of title 18, United States Code, is amended to read as follows:
				
					(d)DisclosureIn
				making determinations under this section, unless the court finds that such
				disclosure would not assist in determining any legal or factual issue pertinent
				to the case, the court shall disclose to the petitioner, the counsel of the
				petitioner, or both, under the procedures and standards provided in the
				Classified Information Procedures Act (18 U.S.C. App.) or other applicable law,
				portions of the application, National Security Letter, or other related
				materials.
					.
			(c)Conforming
			 amendmentsSection 3511 of title 18, United States Code, is
			 amended—
				(1)in subsection
			 (a), by—
					(A)inserting after
			 (a) the following Request.—;
					(B)striking
			 2709(b) and inserting 2709;
					(C)striking
			 626(a) or (b) or 627(a) and inserting 626;
			 and
					(D)striking
			 1114(a)(5)(A) and inserting 1114; and
					(2)in subsection
			 (c), by—
					(A)inserting after
			 (c) the following Failure to comply.—;
					(B)by striking
			 2709(b) and inserting 2709;
					(C)by striking
			 626(a) or (b) or 627(a) and inserting 626;
			 and
					(D)by striking
			 1114(a)(5)(A) and inserting 1114.
					(d)RepealSection
			 3511(e) of title 18, United States Code, is repealed.
			6.National
			 Security Letter compliance program and tracking database
			(a)Compliance
			 programThe Director of the Federal Bureau of Investigation shall
			 establish a program to ensure compliance with the amendments made by sections
			 2, 3, and 4 of this Act.
			(b)Tracking
			 databaseThe compliance
			 program required by subsection (a) shall include the establishment of a
			 database, the purpose of which shall be to track all National Security Letters
			 issued by the Federal Bureau of Investigation under section 1114 of the Right
			 to Financial Privacy Act of 1978 (12 U.S.C. 3414), section 626 of the Fair
			 Credit Reporting Act (15 U.S.C. 1681u), and section 2709 of title 18, United
			 States Code.
			(c)InformationThe database required by this section shall
			 include—
				(1)a signed copy of
			 each National Security Letter;
				(2)the date the
			 National Security Letter was issued and for what type of information;
				(3)whether the
			 National Security Letter seeks information regarding a United States person or
			 non-United States person;
				(4)the ongoing,
			 authorized, and specifically identified national security investigation (other
			 than a threat assessment) to which the National Security Letter relates;
				(5)whether the
			 National Security Letter seeks information regarding an individual who is the
			 subject of such investigation;
				(6)when the
			 information requested was received and, if applicable, when it was destroyed;
			 and
				(7)whether the
			 information gathered was disclosed for law enforcement purposes.
				7.Public reporting
			 on National Security LettersSection 118(c) of the USA PATRIOT
			 Improvement and Reauthorization Act of 2005 (Public Law 109–177) is
			 amended—
			(1)in paragraph (1)—
				(A)by striking concerning different
			 United States persons; and
				(B)in subparagraph
			 (A), by striking , excluding the number of requests for subscriber
			 information;
				(2)by redesignating
			 paragraph (2) as paragraph (3); and
			(3)by inserting
			 after paragraph (1) the following:
				
					(2)ContentThe
				report required by this subsection shall include the total number of requests
				described in paragraph (1) requiring disclosure of information
				concerning—
						(A)United States
				persons;
						(B)non-United States
				persons;
						(C)persons who are
				the subjects of authorized national security investigations; and
						(D)persons who are
				not the subjects of authorized national security
				investigations.
						.
			8.Sunset of
			 expanded National Security Letter authoritiesSubsection 102(b) of Public Law 109–177 is
			 amended to read as follows:
			
				(b)Sections 206,
				215, 358(g), 505 sunset
					(1)In
				generalEffective December 31, 2009, the following provisions are
				amended to read as they read on October 25, 2001—
						(A)sections 501,
				502, and 105(c)(2) of the Foreign Intelligence Surveillance Act of 1978;
						(B)section 2709 of
				title 18, United States Code;
						(C)sections 626 and
				627 of the Fair Credit Reporting Act (15 U.S.C. 1681u, 1681v); and
						(D)section 1114 of
				the Right to Financial Privacy Act (12 U.S.C. 3414).
						(2)ExceptionWith
				respect to any particular foreign intelligence investigation that began before
				the date on which the provisions referred to in paragraph (1) cease to have
				effect, or with respect to any particular offense or potential offense that
				began or occurred before the date on which such provisions cease to have
				effect, such provisions shall continue in
				effect.
					.
		9.Privacy
			 protections for section 215 business records orders
			(a)In
			 generalSection 501(b) of the
			 Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1861(b)(2)) is
			 amended—
				(1)in paragraph (1)(B), by striking
			 and after the semicolon;
				(2)in paragraph
			 (2)—
					(A)in subparagraph (A), by striking ,
			 such things being presumptively through the end of the subparagraph and
			 inserting a semicolon;
					(B)by redesignating
			 subparagraph (B) as subparagraph (C) and striking the period at the end and
			 inserting ; and; and
					(C)by inserting
			 after subparagraph (A) the following:
						
							(B)a statement of
				specific and articulable facts providing reason to believe that the tangible
				things sought—
								(i)pertain to a
				suspected agent of a foreign power; or
								(ii)pertain to an
				individual who has been in contact with, or otherwise directly linked to, a
				suspected agent of a foreign power if the circumstances of that contact or link
				suggest that the records sought will be relevant to an ongoing, authorized and
				specifically identified national security investigation (other than a threat
				assessment) of that suspected agent of a foreign power;
				and
								;
				and
					(3)by inserting at
			 the end the following:
					
						(3)if the applicant
				is seeking a nondisclosure requirement described in subsection (d), shall
				include—
							(A)a statement of
				specific and articulable facts providing reason to believe that disclosure of
				particular information about the existence or contents of the order requiring
				the production of tangible things under this section will result in—
								(i)endangering the
				life or physical safety of any person;
								(ii)flight from
				prosecution;
								(iii)destruction of
				or tampering with evidence;
								(iv)intimidation of
				potential witnesses;
								(v)interference with
				diplomatic relations; or
								(vi)otherwise
				seriously endangering the national security of the United States by alerting a
				target, a target's associates, or the foreign power of which the target is an
				agent, of the Government's interest in the target; and
								(B)an explanation of
				how the nondisclosure requirement is narrowly tailored to address the specific
				harm identified by the
				Government.
							.
				(b)OrderSection
			 501(c) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1861(c))
			 is amended—
				(1)in paragraph (1),
			 by—
					(A)striking
			 subsections (a) and (b) and inserting subsection (a) and
			 paragraphs (1) and (2) of subsection (b); and
					(B)inserting at the
			 end the following: If the judge finds that the requirements of
			 subsection (b)(3) have been met, such order shall include a nondisclosure
			 requirement subject to the principles and procedures described in subsection
			 (d); and
					(2)in paragraph
			 (2)(C), by inserting before the semicolon , if
			 applicable.
				(c)NondisclosureSection 501(d) of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1861(d)) is amended to read as
			 follows:
				
					(d)Nondisclosure
						(1)In
				generalNo person who receives an order under subsection (c) that
				contains a nondisclosure requirement shall disclose to any person the
				particular information specified in such nondisclosure requirement for 180 days
				after receipt of such order.
						(2)Exception
							(A)DisclosureA
				person who receives an order under subsection (c) that contains a nondisclosure
				requirement may disclose information otherwise subject to any applicable
				nondisclosure requirement to—
								(i)those persons to
				whom disclosure is necessary in order to comply with an order under this
				section;
								(ii)an attorney in
				order to obtain legal advice or assistance regarding such order; or
								(iii)other persons
				as permitted by the Director of the Federal Bureau of Investigation or the
				designee of the Director.
								(B)ApplicationA
				person to whom disclosure is made pursuant to subparagraph (A) shall be subject
				to the nondisclosure requirements applicable to a person to whom an order is
				directed under this section in the same manner as such person.
							(C)NotificationAny
				person who discloses to a person described in subparagraph (A) information
				otherwise subject to a nondisclosure requirement shall notify such person of
				the applicable nondisclosure requirement.
							(3)ExtensionThe
				Director of the Federal Bureau of Investigation, or a designee of the Director
				(whose rank shall be no lower than Assistant Special Agent in Charge), may
				apply for renewals for the prohibition on disclosure of particular information
				about the existence or contents of an order requiring the production of
				tangible things under this section for additional periods of up to 180 days
				each. Such nondisclosure requirement shall be renewed if a court having
				jurisdiction pursuant to paragraph (4) determines that the application meets
				the requirements of subsection (b)(3).
						(4)JurisdictionAn
				application for a renewal pursuant to this subsection shall be made to—
							(A)a judge of the
				court established under section 103(a); or
							(B)a United States
				Magistrate Judge under chapter 43 of title 28, who is publicly designated by
				the Chief Justice of the United States to have the power to hear applications
				and grant orders for the production of tangible things under this section on
				behalf of a judge of the court established under section
				103(a).
							.
			(d)Use of
			 informationSection 501(h) of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1861) is amended to read as follows:
				
					(h)Use of
				information
						(1)In
				general
							(A)ConsentAny
				tangible things or information acquired from an order pursuant to this section
				concerning any United States person may be used and disclosed by Federal
				officers and employees without the consent of the United States person only in
				accordance with the minimization procedures required by this section.
							(B)Use and
				disclosureNo tangible things or information acquired from an
				order pursuant to this section may be used or disclosed by Federal officers or
				employees except for lawful purposes.
							(2)Disclosure for
				law enforcement purposesNo tangible things or information
				acquired pursuant to this section shall be disclosed for law enforcement
				purposes unless such disclosure is accompanied by a statement that such
				tangible things or information, or any information derived therefrom, may only
				be used in a criminal proceeding with the advance authorization of the Attorney
				General.
						(3)Notification of
				intended disclosure by the United StatesWhenever the United
				States intends to enter into evidence or otherwise use or disclose in any
				trial, hearing, or other proceeding in or before any court, department,
				officer, agency, regulatory body, or other authority of the United States
				against an aggrieved person any tangible things or information obtained or
				derived from an order pursuant to this section, the United States shall, before
				the trial, hearing, or other proceeding or at a reasonable time before an
				effort to so disclose or so use the tangible things or information or submit
				them in evidence, notify the aggrieved person and the court or other authority
				in which the tangible things or information are to be disclosed or used that
				the United States intends to so disclose or so use such tangible things or
				information.
						(4)Notification of
				intended disclosure by State or political subdivisionWhenever
				any State or political subdivision thereof intends to enter into evidence or
				otherwise use or disclose in any trial, hearing, or other proceeding in or
				before any court, department, officer, agency, regulatory body, or other
				authority of the State or political subdivision thereof against an aggrieved
				person any tangible things or information obtained or derived from an order
				pursuant to this section, the State or political subdivision thereof shall
				notify the aggrieved person, the court or other authority in which the tangible
				things or information are to be disclosed or used, and the Attorney General
				that the State or political subdivision thereof intends to so disclose or so
				use such tangible things or information.
						(5)Motion to
				suppress
							(A)In
				generalAny aggrieved person against whom evidence obtained or
				derived from an order pursuant to this section is to be, or has been,
				introduced or otherwise used or disclosed in any trial, hearing, or other
				proceeding in or before any court, department, officer, agency, regulatory
				body, or other authority of the United States, or a State or political
				subdivision thereof, may move to suppress the evidence obtained or derived from
				the order, as the case may be, on the grounds that—
								(i)the tangible
				things or information were acquired in violation of the Constitution or laws of
				the United States; or
								(ii)the order was
				not issued in conformity with the requirements of this section.
								(B)TimingA
				motion under subparagraph (A) shall be made before the trial, hearing, or other
				proceeding unless there was no opportunity to make such a motion or the
				aggrieved person concerned was not aware of the grounds of the motion.
							(6)Judicial
				review
							(A)In
				generalWhenever—
								(i)a
				court or other authority is notified pursuant to paragraph (3) or (4);
								(ii)a motion is made
				pursuant to paragraph (5); or
								(iii)any motion or
				request is made by an aggrieved person pursuant to any other statute or rule of
				the United States or any State before any court or other authority of the
				United States or any State to—
									(I)discover or
				obtain applications, orders, or other materials relating to an order issued
				pursuant to this section; or
									(II)discover,
				obtain, or suppress evidence or information obtained or derived from an order
				issued pursuant to this section;
									the
				United States district court or, where the motion is made before another
				authority, the United States district court in the same district as the
				authority shall, notwithstanding any other provision of law and if the Attorney
				General files an affidavit under oath that disclosure would harm the national
				security of the United States, review in camera the application, order, and
				such other related materials as may be necessary to determine whether the order
				was lawfully authorized and served.(B)DisclosureIn
				making a determination under subparagraph (A), unless the court finds that such
				disclosure would not assist in determining any legal or factual issue pertinent
				to the case, the court shall disclose to the aggrieved person, the counsel of
				the aggrieved person, or both, under the procedures and standards provided in
				the Classified Information Procedures Act (18 U.S.C. App.) or other applicable
				law, portions of the application, order, or other related materials, or
				evidence or information obtained or derived from the order.
							(7)Effect of
				determination of lawfulness
							(A)Unlawful
				ordersIf the United States district court determines pursuant to
				paragraph (6) that the order was not authorized or served in compliance with
				the Constitution or laws of the United States, the court may, in accordance
				with the requirements of law, suppress the evidence which was unlawfully
				obtained or derived from the order or otherwise grant the motion of the
				aggrieved person.
							(B)Lawful
				ordersIf the court determines that the order was lawfully
				authorized and served, it may deny the motion of the aggrieved person except to
				the extent that due process requires discovery or disclosure.
							(8)Binding final
				ordersOrders granting motions or requests under paragraph (6),
				decisions under this section that an order was not lawfully authorized or
				served, and orders of the United States district court requiring review or
				granting disclosure of applications, orders, or other related materials shall
				be final orders and binding upon all courts of the United States and the
				several States except a United States court of appeals or the Supreme
				Court.
						.
			(e)DefinitionTitle
			 V of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1861 et seq.)
			 is amended by adding at the end the following:
				
					503.DefinitionsIn this title, the following definitions
				apply:
						(1)In
				generalExcept as provided in this section, terms used in this
				title that are also used in title I shall have the meanings given such terms by
				section 101.
						(2)Aggrieved
				personThe term aggrieved person means any person
				whose tangible things or information were acquired pursuant to an order under
				this
				title.
						.
			10.Judicial review
			 of section 215 ordersSection
			 501(f) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1861) is
			 amended to read as follows:
			
				(f)Judicial
				review
					(1)Order for
				productionNot later than 20 days after the service upon any
				person of an order pursuant to subsection (c), or at any time before the return
				date specified in the order, whichever period is shorter, such person may file,
				in the court established under section 103(a) or in the district court of the
				United States for the judicial district within which such person resides, is
				found, or transacts business, a petition for such court to modify or set aside
				such order. The time allowed for compliance with the order in whole or in part
				as deemed proper and ordered by the court shall not run during the pendency of
				such petition in the court. Such petition shall specify each ground upon which
				the petitioner relies in seeking relief, and may be based upon any failure of
				such order to comply with the provisions of this section or upon any
				constitutional or other legal right or privilege of such person.
					(2)Nondisclosure
				order
						(A)In
				generalA person prohibited from disclosing information under
				subsection (d) may file, in the courts established by section 103(a) or in the
				district court of the United States for the judicial district within which such
				person resides, is found, or transacts business, a petition for such court to
				set aside the nondisclosure requirement. Such petition shall specify each
				ground upon which the petitioner relies in seeking relief, and may be based
				upon any failure of the nondisclosure requirement to comply with the provisions
				of this section or upon any constitutional or other legal right or privilege of
				such person.
						(B)StandardThe
				court shall modify or set aside the nondisclosure requirement unless the court
				determines that—
							(i)there is reason
				to believe that disclosure of the information subject to the nondisclosure
				requirement will result in—
								(I)endangering the
				life or physical safety of any person;
								(II)flight from
				prosecution;
								(III)destruction of
				or tampering with evidence;
								(IV)intimidation of
				potential witnesses;
								(V)interference with
				diplomatic relations; or
								(VI)otherwise
				seriously endangering the national security of the United States by alerting a
				target, a target's associates, or the foreign power of which the target is an
				agent, of the Government's interest in the target; and
								(ii)the
				nondisclosure requirement is narrowly tailored to address the specific harm
				identified by the Government.
							(3)Rulemaking
						(A)In
				generalNot later than 180 days after the date of enactment of
				the National Security Letter Reform Act of 2007, the courts established
				pursuant to section 103(a) shall establish such rules and procedures and take
				such actions as are reasonably necessary to administer their responsibilities
				under this subsection.
						(B)ReportingNot
				later than 30 days after promulgating rules and procedures under subparagraph
				(A), the courts established pursuant to section 103(a) shall transmit a copy of
				the rules and procedures, unclassified to the greatest extent possible (with a
				classified annex, if necessary), to the Committee on the Judiciary and the
				Select Committee on Intelligence of the Senate and the Committee on the
				Judiciary and the Permanent Select Committee on Intelligence of the House of
				Representatives.
						(4)Disclosures to
				petitionersIn making determinations under this subsection,
				unless the court finds that such disclosure would not assist in determining any
				legal or factual issue pertinent to the case, the court shall disclose to the
				petitioner, the counsel of the petitioner, or both, under the procedures and
				standards provided in the Classified Information Procedures Act (18 U.S.C.
				App.) or other applicable law, portions of the application, order, or other
				related
				materials.
					.
		11.Resources for
			 FISA applications
			(a)Electronic
			 filing
				(1)In
			 generalThe Department of Justice shall establish a secure
			 electronic system for the submission of documents and other information to the
			 court established under section 103(a) of the Foreign Intelligence Surveillance
			 Act of 1978 (50 U.S.C. 1803) relating to applications for orders under chapter
			 36 of title 50, authorizing electronic surveillance, physical searches, the use
			 of pen register and trap and trace devices, and the production of tangible
			 things.
				(2)Funding
			 sourceSection 1103(4) of the Violence Against Women and
			 Department of Justice Reauthorization Act of 2005 is amended—
					(A)in subparagraph
			 (C), by striking and after the semicolon;
					(B)in subparagraph
			 (D), by striking the period and inserting ; and; and
					(C)by adding at the
			 end the following:
						
							(E)$5,000,000 for
				the implementation of the secure electronic filing system established by
				Section 11(a)(1) of the National Security Letter Reform
				Act.
							.
					(b)Personnel and
			 information technology needs
				(1)Office of
			 Intelligence Policy and Review
					(A)In
			 generalThe Office of Intelligence Policy and Review of the
			 Department of Justice may hire personnel and procure information technology, as
			 needed, to ensure the timely and efficient processing of applications to the
			 court established under section 103(a) of the Foreign Intelligence Surveillance
			 Act of 1978 (50 U.S.C. 1803).
					(B)Funding
			 source
						(i)Section 1103(4)
			 of the Violence Against Women and Department of Justice Reauthorization Act of
			 2005 is amended—
							(I)in subparagraph
			 (D), by striking and after the semicolon;
							(II)in subparagraph
			 (E), by striking the period and inserting ; and; and
							(III)by adding at
			 the end the following:
								
									(F)not to exceed
				$3,000,000 for the personnel and information technology as specified in Section
				11(b)(1)(A) of the National Security Letter Reform
				Act.
									.
							(ii)Section 1104(4)
			 of the Violence Against Women and Department of Justice Reauthorization Act of
			 2005 is amended—
							(I)in subparagraph
			 (C), by striking and after the semicolon;
							(II)in subparagraph
			 (D), by striking the period and inserting ; and; and
							(III)by adding at
			 the end the following:
								
									(E)not to exceed
				$3,000,000 for the personnel and information technology as specified in Section
				11(b)(1)(A) of the National Security Letter Reform
				Act.
									.
							(2)FBI
					(A)In
			 generalThe Federal Bureau of Investigation may hire personnel
			 and procure information technology, as needed, to ensure the timely and
			 efficient processing of applications to the Foreign Intelligence Surveillance
			 Court.
					(B)Funding
			 source
						(i)Section 1103(7)
			 of the Violence Against Women and Department of Justice Reauthorization Act of
			 2005 is amended by inserting before the period the following: “, and which
			 shall include not to exceed $3,000,000 for the personnel and information
			 technology as specified in Section 11(b)(2)(A) of the National Security Letter
			 Reform Act”.
						(ii)Section 1104(7)
			 of the Violence Against Women and Department of Justice Reauthorization Act of
			 2005 is amended by inserting before the period the following: “, and which
			 shall include not to exceed $3,000,000 for the personnel and information
			 technology as specified in Section 11(b)(2)(A) of the National Security Letter
			 Reform Act”.
						12.Enhanced
			 protections for emergency disclosures
			(a)Stored
			 communications ActSection 2702 of title 18, United States Code
			 is amended—
				(1)in subsection
			 (b)(8), by—
					(A)striking ,
			 in good faith, and inserting reasonably;
					(B)inserting
			 immediate after involving; and
					(C)adding before the
			 period: “, subject to the limitations of subsection (d) of this
			 section;”;
					(2)in subsection
			 (c)(4) by—
					(A)striking .
			 in good faith, and inserting reasonably;
					(B)inserting
			 immediate after involving; and
					(C)adding before the
			 period: “, subject to the limitations of subsection (d) of this
			 section.”;
					(3)redesignating
			 subsection (d) as subsection (e) and adding after subsection (c) the
			 following:
					
						(d)Requirement
							(1)RequestIf
				a governmental entity requests that a provider divulge information pursuant to
				subsection (b)(8) or (c)(4), the request shall specify that the disclosure is
				on a voluntary basis and shall document the factual basis for believing that an
				emergency involving immediate danger of death or serious physical injury to any
				person requires disclosure without delay of the information.
							(2)Notice to
				courtWithin 5 days of obtaining access to records under
				subsection (b)(8) or (c)(4), the governmental entity shall file with the
				appropriate court a signed, sworn statement of a supervisory official of a rank
				designated by the head of the governmental entity setting forth the grounds for
				the emergency access.
							;
				and
				(4)in subsection
			 (e), as redesignated in paragraphs (1) and (2), by striking subsection
			 (b)(8) and inserting subsections (b)(8) and
			 (c)(4).
				(b)Right to
			 financial privacy Act
				(1)Emergency
			 disclosuresThe Right to Financial Privacy Act of 1978 (12 U.S.C.
			 3401 et seq.) is amended by inserting after section 1120 the following:
					
						1121.Emergency
				disclosures
							(a)In
				general
								(1)StandardA
				financial institution (as defined in section 1114(c)) may divulge a record
				described in section 1114(a) pertaining to a customer to a Government
				authority, if the financial institution reasonably believes that an emergency
				involving immediate danger of death or serious physical injury to any person
				requires disclosure without delay of information relating to the
				emergency.
								(2)Notice in
				requestIf a Government authority requests that a financial
				institution divulge information pursuant to this section, the request shall
				specify that the disclosure is on a voluntary basis, and shall document the
				factual basis for believing that an emergency involving immediate danger of
				death or serious physical injury to any person requires disclosure without
				delay of the information.
								(b)CertificateIn
				the instances specified in subsection (a), the Government shall submit to the
				financial institution the certificate required in section 1103(b), signed by a
				supervisory official of a rank designated by the head of the Government
				authority.
							(c)Notice to
				courtWithin 5 days of obtaining access to financial records
				under this section, the Government authority shall file with the appropriate
				court a signed, sworn statement of a supervisory official of a rank designated
				by the head of the Government authority setting forth the grounds for the
				emergency access. The Government authority shall thereafter comply with the
				notice provisions of section 1109.
							(d)Reporting of
				emergency disclosuresOn an annual basis, the Attorney General of
				the United States shall submit to the Committee on the Judiciary and the
				Committee on Financial Services of the House of Representatives and the
				Committee on the Judiciary and the Committee on Banking, Housing, and Urban
				Affairs of the Senate a report containing—
								(1)the number of
				individuals for whom the Department of Justice has received voluntary
				disclosures under this section; and
								(2)a summary of the
				bases for disclosure in those instances where—
									(A)voluntary
				disclosures under this section were made to the Department of Justice;
				and
									(B)the investigation
				pertaining to those disclosures was closed without the filing of criminal
				charges.
									.
				(2)Conforming
			 amendmentsThe Right to Financial Privacy Act of 1978 (12 U.S.C.
			 3401 et seq.) is amended—
					(A)in section 1102
			 (12 U.S.C. 3402), by striking or 1114 and inserting 1114,
			 or 1121; and
					(B)in section
			 1109(c) (12 U.S.C. 3409(c)), by striking 1114(b) and inserting
			 1121.
					(c)Fair Credit
			 Reporting ActSection 627 of the Fair Credit Reporting Act (15
			 U.S.C. 1681v) is amended to read as follows:
				
					627.Emergency
				disclosures
						(a)In
				general
							(1)StandardA
				consumer reporting agency may divulge identifying information respecting any
				consumer, limited to the name, address, former addresses, places of employment,
				or former places of employment of the consumer, to a Government agency, if the
				consumer reporting agency reasonably believes that an emergency involving
				immediate danger of death or serious physical injury to any person requires
				disclosure without delay of information relating to the emergency.
							(2)Notice in
				requestIf a Government agency requests that a consumer reporting
				agency divulge information pursuant to this section, the request shall specify
				that the disclosure is on a voluntary basis, and shall document the factual
				basis for believing that an emergency involving immediate danger of death or
				serious physical injury to any person requires disclosure without delay of the
				information.
							(b)Notice to
				courtWithin 5 days of obtaining access to identifying
				information under this section, the Government agency shall file with the
				appropriate court a signed, sworn statement of a supervisory official of a rank
				designated by the head of the Government agency setting forth the grounds for
				the emergency access.
						(c)Reporting of
				emergency disclosuresOn an annual basis, the Attorney General of
				the United States shall submit to the Committee on the Judiciary and the
				Committee on Financial Services of the House of Representatives and the
				Committee on the Judiciary and the Committee on Banking, Housing, and Urban
				Affairs of the Senate a report containing—
							(1)the number of
				individuals for whom the Department of Justice has received voluntary
				disclosures under this section; and
							(2)a summary of the
				bases for disclosure in those instances where—
								(A)voluntary
				disclosures under this section were made to the Department of Justice;
				and
								(B)the investigation
				pertaining to those disclosures was closed without the filing of criminal
				charges.
								.
			13.Clarification
			 regarding data retentionSubsection 2703(f) of title 18, United
			 States Code, is amended by adding at the end the following:
			
				(3)A provider of
				wire or electronic communications services or a remote computing service who
				has received a request under this subsection shall not disclose the records
				referred to in paragraph (1) until such provider has received a court order or
				other
				process.
				.
		14.Least intrusive
			 means
			(a)Guidelines
				(1)In
			 generalThe Attorney General shall issue guidelines (consistent
			 with Executive Order 12333 or successor order) instructing that when choices
			 are available between the use of information collection methods in national
			 security investigations that are more or less intrusive, the least intrusive
			 collection techniques feasible are to be used.
				(2)Specific
			 collection techniquesThe guidelines required by this section
			 shall provide guidance with regard to specific collection techniques, including
			 the use of national security letters, considering such factors as—
					(A)the effect on the
			 privacy of individuals;
					(B)the potential
			 damage to reputation of individuals; and
					(C)any special First
			 Amendment concerns relating to a potential recipient of a National Security
			 Letter or other legal process, including a direction that prior to issuing such
			 National Security Letter or other legal process to a library or bookseller,
			 investigative procedures aimed at obtaining the relevant information from
			 entities other than a library or bookseller be utilized and have failed, or
			 reasonably appear to be unlikely to succeed if tried or endanger lives if
			 tried.
					(b)DefinitionsIn
			 this section:
				(1)BooksellerThe
			 term bookseller means a person or entity engaged in the sale,
			 rental, or delivery of books, journals, magazines, or other similar forms of
			 communication in print or digitally.
				(2)LibraryThe
			 term library means a library (as that term is defined in section
			 213(2) of the Library Services and Technology Act (20 U.S.C. 9122(2))) whose
			 services include access to the Internet, books, journals, magazines,
			 newspapers, or other similar forms of communication in print or digitally to
			 patrons for their use, review, examination, or circulation.
				
